Citation Nr: 1444484	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-26 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for bradycardia, sinus arrhythmia. 

4.  Whether new and material evidence has been received to reopen a claim of service connection for arthralgia of the right shoulder. 

5.  Whether new and material evidence has been received to reopen a claim of service connection for arthralgia of the left shoulder. 

6.  Whether new and material evidence has been received to reopen a claim of service connection for arthralgia of the lumbosacral spine. 

7.  Entitlement to service connection for a disorder of the lumbosacral spine, including arthralgia.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder of the chest, sides, shoulders, and neck. 

9.  Entitlement to service connection for a skin disorder of the chest, sides, shoulders, and neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was later transferred to the RO in Montgomery, Alabama.  The Veteran also appealed a claim of service connection for pseudofoliculitis barbae, but in October 2012, the Agency of Original Jurisdiction (AOJ) granted service connection thereby satisfying that claim in full. 

In September 2008, the Veteran initially requested a hearing before the Board at a local VA office, commonly referred to as a Travel Board hearing.  However, on the accompanying hearing option form, he attempted to cover the "x" for the Board hearing with corrective fluid and indicated an "x" next to the response for a local hearing with a Decision Review Officer (DRO).  Then, in January 2012, he was scheduled for a DRO hearing and on the same day, submitted another form with an "x" indicating that he wanted to withdraw his request for a hearing.  The type of hearing was identified as a "VARO-DRO." 

Next, in February 2014, he was scheduled for a Travel Board hearing.  At that time, he appeared before a different Veteran's Law Judge and essentially requested a postponement of the hearing pending receipt of additional evidence.  No testimony was taken.  The Veteran reported that he wanted to obtain additional evidence and then decide whether he wanted a hearing once the additional evidence was obtained. A transcript of the proceeding is in the Veteran's Virtual VA file. 

Additional evidence was received in April 2014 with a waiver of review by the AOJ and no further indication of a hearing was noted.  In September 2014, the Board offered the Veteran's representative the opportunity to file an Informal Hearing Presentation and indicate whether the Veteran desired to schedule a hearing before the Board.  In response, a September 2014 letter from the Veteran's representative confirms that the Veteran does not wish to be scheduled for a hearing.  Thus, his hearing request is deemed withdrawn.  As the Veteran did not offer any testimony regarding the issue on appeal in February 2014, he is not prejudiced by the undersigned Veterans Law Judge proceeding with the claims herein. 

The Board notes that in addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claim (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his Virtual VA file reveals a February 2014 transcript in which the Veteran asked for an extension of time to submit additional evidence but did not offer any testimony regarding the issues presently on appeal.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file is presently empty. 

The issue of entitlement to service connection for a skin disorder of the chest, sides, shoulders, and neck and a spine disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hyperlipidemia is a laboratory finding and not a disease or disability under VA law and regulations.

2.  By a September 2004 rating decision, the RO denied the Veteran's claim for service connection for hypertension, bradycardia, sinus arrhythmia, arthralgia of the right shoulder, left shoulder, and spine, skin disorder of the chest, sides, shoulders, and neck; he was advised of the RO's decision, and of his appellate rights.

3.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year for service connection for hypertension, bradycardia, sinus arrhythmia, arthralgia of the right shoulder, left shoulder, and spine, skin disorder of the chest, sides, shoulders, and neck.

4.  Regarding the claimed spine disorder, additional evidence received since the RO's September 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a spine disorder, and raises a reasonable possibility of substantiating the claim.

5.  Regarding the claimed skin disorder, additional evidence received since the RO's September 2004 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder of the chest, sides, shoulders and neck, and raises a reasonable possibility of substantiating the claim.

6.  Regarding the claims for service connection for hypertension, bradycardia, sinus arrhythmia, arthralgia of the right shoulder and left shoulder, new and material evidence has not been received. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperlipidemia have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The RO's September 2004 rating decision denying service connection for hypertension, bradycardia, sinus arrhythmia, arthralgia of the right shoulder, left shoulder, and spine, skin disorder of the chest, sides, shoulders, and neck is final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013). 

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for a spine disorder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.156 (2013).

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for a skin disorder of the chest, sides, shoulders and neck.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.156 (2013).

5.  New and material evidence has not been received to reopen the Veteran's claim for service connection for hypertension.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.156 (2013).

6.  New and material evidence has not been received to reopen the Veteran's claim for service connection for bradycardia, sinus arrhythmia.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.156 (2013).

7.  New and material evidence has not been received to reopen the Veteran's claim for service connection for arthralgia of the left shoulder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.156 (2013).

8.  New and material evidence has not been received to reopen the Veteran's claim for service connection for arthralgia of the right shoulder.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Given the favorable disposition of the Veteran's request to reopen the claims of service connection for a spine disorder and a skin disorder of the chest, sides, shoulders, and neck, the Board finds that all notification and development action needed to render a fair decision on this aspect of the issues on appeal has been accomplished.

Regarding the remaining claims on appeal, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, none is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2006, sent prior to the initial unfavorable decision issued in March 2007, of the criteria for establishing service connection for hyperlipidemia, as well as hypertension, bradycardia, right shoulder, left shoulder, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The letter also notified him of how VA determines disability ratings and effective dates if service connection is awarded.  With respect to the new and material evidence claims, the letter also informed the Veteran of the reason for the most recent final denial dated in September 2004, in accordance with Kent.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient treatment records, Tricare treatment records and private treatment records with the file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been requested or obtained.  In this regard, the Board acknowledges that the Veteran submitted a statement in April 2014 listing all of his treatment providers for each claimed disability and indicated that treatment was "ongoing."  Notably, the letter and accompanying list are identical to the letter and list sent in June 2006.  Although the Veteran indicated that he has "ongoing" treatment, he also provided a description of the treatment and/or diagnoses but did not indicate that the treatment providers have linked the claimed hypertension and shoulder disorders to service, or that such providers have provided underlying diagnoses for bradycardia/sinus arrhythmia.  As the nexus to service is the missing element necessary to reopen the hypertension and shoulder disorder claims, and the Veteran has been informed of the same, a remand for those records would be futile.  Similarly, as there is no indication that the treatment providers have diagnosed a heart disorder other than bradycardia or sinus arrhythmia, a remand for those records would be futile.  Further, with respect to service connection of hyperlipidemia, as discussed below, such is a claim for which service connection cannot be granted.  Thus, VA is not required to obtain any outstanding records.  Additionally, the Veteran did not complete authorization and consent forms for VA to obtain the records listed in the April 2014 letter.  For these reasons, the Board finds that a remand for any additional records would be futile and would merely unduly delay resolution of the claims.  

Additionally, with respect to claims for service connection of hypertension and arthralgia of the shoulders, the Veteran was afforded a VA examination in January 2012.  The Board finds that the examination was adequate as the examiner conducted thorough interviews with the Veteran regarding his history and symptoms as well as the appropriate tests.  Further, the examiner provided supporting rationale for the conclusion that the Veteran's claimed disorders were not related to service.  The Board also notes that the Veteran submitted additional examination reports on VA forms, completed by his Tricare physician, in April 2014.  The Tricare examination reports did not contain opinions with respect to a nexus between the claimed disorders and service. 

The Board acknowledges that with respect to the claims for hyperlipidemia and bradycardia, the Veteran was not afforded a VA examination.  Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

With respect to the claim for service connection of hyperlipidemia, a VA examination or opinion is not required as service connection may not be granted as a matter of law for hyperlipidemia as it is a lab finding and not a disability.   See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Similarly, the claim to reopen bradycardia does not require VA examination as it is merely a clinical finding.  A clinical finding, such as bradycardia, or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection 

Concerning the Veteran's claim for entitlement to service connection for hyperlipidemia, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).

Thus, in this case, while elevated hyperlipidemia may be a risk factor for disability, it is not itself a disability for VA purposes.  Accordingly, there is no basis for awarding service connection for hyperlipidemia, and the appeal in this regard is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the AOJ, by a decision entered in September 2004, denied the Veteran's claims for service connection for hypertension, bradycardia, sinus arrhythmia, arthralgia of the right shoulder, left shoulder, and spine, skin disorder of the chest, sides, shoulders, and neck.  With respect to the denials for hypertension, arthralgia of the right shoulder, left shoulder, and spine, the claims were denied on grounds that there was no relationship of any of the current disabilities, to service.  With respect to the skin disorder and bradycardia, sinus arrhythmia claim, the AOJ denied the claims because there was no current disability. 

The AOJ notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2013).  As a result, the AOJ's decision became final.  38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2013).  Accordingly, the claims may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

With respect to the claim for a lumbosacral spine disorder, the evidence received since the time of the AOJ's September 2004 rating decision includes, in pertinent part, the November 2005 Tricare treatment record which diagnosed arthritis of the lumbar spine and the April 2006 Tricare treatment record in which the Veteran complained of a history of back pain occurring about three times per month for seven years.  As the Veteran separated from service in 2002, the April 2006 statement regarding the seven year history of back pain, indicates continuity of back symptoms since service.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2004 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a spine disorder, namely an indication of continuity of symptomatology, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  

With respect to the claim for a skin disorder, the evidence received since the time of the AOJ's September 2004 rating decision includes, in pertinent part, the March 2013 Tricare examination report which diagnosed eczema and noted the Veteran's report of a 10 year history of the skin disorder.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2004 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder, namely a current disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.  

With respect to the claim for bradycardia, sinus arrhythmia, such is not a disability for which service connection may be granted.  Electrographic abnormalities, to include sinus bradycardia and sinus arrhythmia are clinical findings, but not disabilities for which VA compensation benefits may be granted.  The Veteran has not been diagnosed with another heart condition.  Bradycardia is a slow heartbeat.  Pritchett v. Derwinski, 2 Vet. App. 116, 117 (1992).  A clinical finding, such as bradycardia or sinus arrhythmia, or symptom standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology of the bradycardia or sinus arrhythmia has been diagnosed or identified, nor is there any objective evidence of an illness, disease, injury, or limitation of function, and as such, bradycardia alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  The evidence added to the record since the September 2004 denial does not indicate that the Veteran has underlying pathology of the bradycardia or sinus arrhythmia.  Thus, the claim cannot be reopened at this time. 

With respect to the claims for service connection of hypertension, and arthralgia of the bilateral shoulders, new and material evidence has not been received.  In this regard, new evidence has been obtained but such is not material.  Specifically, new evidence includes, in pertinent part, additional treatment records from Fox Army Community Hospital (Tricare) dated to May 2011, private treatment records, January 2012 VA examination report regarding hypertension and shoulders, and Tricare examination reports for the issues of hypertension as well as the right and left shoulders, received in April 2014.  However, such records do not indicate a relationship between any currently diagnosed hypertension, or shoulder disorder and service.  In fact, the January 2012 VA examination reports contain negative nexus opinions regarding these disorders.  A negative nexus opinion cannot be material because it does not raise a reasonable possibility of substantiating the claim.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  Therefore, the Board finds the January 2012 opinions are not new and material evidence sufficient to reopen the claims for service connection of hypertension, arthralgia of the right shoulder or left shoulder.  Further, the Tricare examination reports received in April 2014 are likewise new but not material as they do not contain any opinions that the Veteran's claimed disorders are related to service.  

The Board acknowledges the Veteran's February 2010 statement that he submitted a letter from Dr. M.M. linking his currently diagnosed hypertension to service; however, a review of the February 2007 letter from Dr. M.M. merely states that the Veteran is on medication for hypertension.  Dr. M.M. does not expressly state that the hypertension began in service or that the current hypertension is otherwise related to service.  Further, the January 2012 VA examiner considered the Veteran's service treatment records and recorded medical history and still determined that the current hypertension is not related to service.   

With respect to the claims to reopen claims for service connection of hypertension and arthralgia of the bilateral shoulders, regarding the Veteran's statements, the Board finds that the Veteran does not raise any new arguments with regard to this claim, except for reiterating a request for service connection for claims for service connection of hypertension and arthralgia of the right and left shoulders.  Such statements are duplicative of those he made in connection with his previous claims for service connection of the same.  

Additionally, the Board has considered the Veteran's wife's statement regarding her observations of the Veteran's symptoms, however, such statements do not raise a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension or arthralgia of the bilateral shoulders.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of hypertension and shoulder disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, the Board finds that new and material evidence has been shown with respect to claims for service connection of spine and skin disorders, and the claims are reopened.  However, with respect to the claims to reopen the service connection for hypertension, and arthralgia of the bilateral shoulders while new evidence has been submitted since the last final rating decision in September 2004, the new evidence is not material, as it does not raise a reasonable possibility of substantiating the claims.  Even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for hypertension or arthralgia of the bilateral shoulders.  With respect to the claim for service connection of bradycardia, sinus arrhythmia, no new and material evidence has been received.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claims for service connection of bradycardia, sinus arrhythmia, hypertension, or arthralgia of the bilateral shoulders, and the Veteran's claims for these benefits are denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for hyperlipidemia, is denied. 

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a skin disorder of the chest, sides, shoulders, and neck, is reopened.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for arthralgia of the lumbosacral spine, is reopened.

As new and material evidence has not been received to reopen the claim for service connection for hypertension, the appeal of that issue is denied.

As new and material evidence has not been received to reopen the claim for service connection for bradycardia, sinus arrhythmia, the appeal of that issue is denied.

As new and material evidence has not been received to reopen the claim for service connection for arthralgia of the right shoulder, the appeal of that issue is denied.

As new and material evidence has not been received to reopen the claim for service connection for arthralgia of the left shoulder, the appeal of that issue is denied.


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for a spine disorder as well as a skin disorder of the chest, sides, shoulders, and neck; however, a review of the record reflects that the AOJ has not yet considered the claims on the merits.  Under the circumstances, and in order to avoid any prejudice to the appellant, a remand for AOJ consideration of the claims on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, with respect to the spine disorder, the Veteran was provided with a VA examination in January 2012 and the examiner determined that the Veteran's current degenerative disc disease was not related to service because the Veteran had limited episodes of back pain in service and service treatment records were silent as to a chronic lumbar impairment.  The examiner also noted that the negative opinion was based on the fact that private medical records were silent for low back condition until October 2005.  However, the January 2012 VA examiner failed to consider the Veteran's lay statements regarding possible continuity of symptomatology.  See e.g., April 2006 Tricare record in which the Veteran reported a seven year history of intermittent back pain.  As such an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
  
Additionally, with respect to the skin disorder, the Veteran was provided with a VA examination in January 2012.  The examination report contains a heading regarding "dermatitis or eczema" under which the examiner indicated a diagnosis of pseudofolliculitis barbae (PFB) and related the same to service.  As discussed in the Introduction above, service connection was granted for PFB.  However, the January 2012 VA examiner did not discuss whether there was a separate skin disorder of eczema.  Following the January 2012 VA examination, the Veteran underwent a Tricare examination in March 2013 and that examiner diagnosed eczema and indicated that the Veteran had been diagnosed with eczema since 2006.  The Tricare physician also noted that the Veteran reported a 10 year history of seasonal eczema but did not indicate whether the eczema was related to service.  See March 2013 Tricare examination report.  As the Veteran was diagnosed with eczema multiple times in service, (see e.g., treatment records dated in June 2000, October 2000 as well as the September 2002 separation examination), and the Tricare examiner noted a diagnosis of eczema, a nexus opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lastly, in order to ensure that all of the pertinent treatment records are of record, any outstanding VA outpatient treatment records should be obtained.  The AOJ last associated with the Veteran's claims file records of his treatment at the Fox Army Health Center dated in May 2011.  On remand, efforts should be made to obtain records of any relevant treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  Further, the Veteran should be offered another opportunity to complete an authorization and consent form for any treatment records that he wishes VA to obtain on his behalf.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Fox Army Health Center since May 2011, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

3.  After the foregoing development has been completed to the extent possible, return the file to the January 2012 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's spine disorder.  If the January 2012 VA examiner is not available or determines that the Veteran should be reexamined, arrange to have the Veteran scheduled for a VA spine examination.  The entire claims file must be made available to the physician designated to examine the appellant or offer an opinion, and the report of examination should include discussion of the Veteran's documented history and assertions.  If examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current spine disability(ies).  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.  The examiner must consider the Veteran's April 2006 report of chronic, intermittent symptoms since service. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  After the foregoing development has been completed to the extent possible, return the file to the January 2012 VA examiner for an addendum opinion regarding the nature and etiology of the Veteran's eczema.  If the January 2012 VA examiner is not available or determines that the Veteran should be reexamined, arrange to have the Veteran scheduled for a VA skin examination.  The entire claims file must be made available to the physician designated to examine the appellant or offer an opinion, and the report of examination should include discussion of the Veteran's documented history and assertions.  If examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current skin disability(ies) of the chest, sides, shoulders, and neck (including the March 2013 diagnosis of eczema).   Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service (including the diagnoses of eczema in service). 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


